Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of Patent 10972855.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 18 of the patented application anticipate all the limitations in the claims 1, 14 and 20 of the instant application because the claims 1, 14 and 20 of the instant application are broader variations of the Patented claim 18. Dependent claims 2-13, and 15-19 are obvious variants of the patented claims and therefore are also rejected on the ground of nonstatutory obviousness-type double patenting.
Patent 10972855
Instant Application 17218344
18. A method performed by a mobile computing device in communication with an audio device, the audio device configured to output a directional sound wave, the method comprising: 



receiving a non-linear travel path, wherein a user of the mobile computing device travels along the non-linear travel path to a destination location, and wherein the non-linear travel path comprises two or more vertices; receiving data specifying a current location of the mobile computing device, the current location of the mobile computing device corresponds to a current user location of the user of the mobile computing device; 

detecting a first orientation of the user at the current user location relative to the destination location; detecting a second orientation of the user at the current user location relative to a next vertex upcoming along the non-linear travel path, the two or more vertices comprises the next vertex; controlling the audio device to output the directional sound wave, the directional sound wave being based on the first orientation of the user at the current user location relative to the destination location of the non-linear travel path, wherein the directional sound wave continues to be directed to the destination location as the user travels along the non-linear travel path; and controlling the audio device to output a supplemental navigation cue specifying a direction to the next vertex along the non-linear travel path based on the second orientation of the user at the current user location relative to the next vertex.
1. A mobile computing device configured to cause an audio device to output a directional sound wave, the mobile computing device comprising: a processor; and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising: 

receiving data specifying a destination to which a user of the mobile computing device is traveling, 
wherein the user is to follow a non-linear travel path to the destination; and as the user travels to the destination along the non-linear travel path:




detecting an orientation of the user relative to the destination; 




and controlling the audio device to output the directional sound wave based on the orientation of the user relative to the destination, wherein the directional sound wave continues to be directed to the destination as the user travels along the non-linear travel path.

14. A method performed by a mobile computing device in communication with an audio device, the audio device configured to output a directional sound wave, the method comprising: receiving data specifying a destination to which a user of the mobile computing device is traveling, wherein the user is to follow a non-linear travel path to the destination; and as the user travels to the destination along the non-linear travel path: detecting an orientation of the user relative to the destination; and controlling the audio device to output the directional sound wave based on the orientation of the user relative to the destination, wherein the directional sound wave continues to be directed to the destination as the user travels along the non-linear travel path.

20. A method performed by a mobile computing device in communication with an audio device, the audio device configured to output a directional sound wave, the method comprising: receiving a non-linear travel path, wherein a user of the mobile computing device travels along the non-linear travel path to a destination; and as the user travels to the destination along the non-linear travel path: detecting an orientation of the user relative to the destination; and controlling the audio device to output the directional sound wave based on the orientation of the user relative to the destination, wherein the directional sound wave continues to be directed to the destination as the user travels along the non-linear travel path.



Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,8 and 14 of Patent 10674306 in view of Lee (US 2008/0215239).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1,8 and 14 of the patented application in view of Lee teaches all the limitations in the claims 1, 14 and 20 of the instant application except for “controlling the audio device to output the directional sound wave based on the orientation of the user relative to the destination, wherein the directional sound wave continues to be directed to the destination as the user travels along the non-linear travel path.” 
 
 Lee teaches controlling the audio device to output (Lee figure 7C, and ¶0081, “A 3D sound having directivity is formed according to the sound angle .theta. which changes when the mobile vehicle changes direction”)the directional sound wave based on the orientation of the user relative to the destination (Lee figure 7c and ¶0081, “the sound angle of the destination is set using an angle difference .theta. between a straight line direction from the current location 732 and 736 of the mobile vehicle to a destination 770 and the current proceeding direction of the mobile vehicle”), wherein the directional sound wave continues to be directed to the destination (Lee figure 7B, and ¶0079) as the user travels along the non-linear travel path (Lee figure 7C, path from current location 732 to 770 is not linear).
 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee to improve the known device of the patented application to achieve the predictable result of frequently notifying the user of the current location and the necessary direction to reach the destination. Dependent claims 2-13, and 15-19 are obvious variants of the patented claims and therefore are also rejected on the ground of nonstatutory obviousness-type double patenting.

Patent 10674306
Instant Application 17/218344
1. A mobile computing device in communication with headphones configured to output a directional sound wave, the mobile device comprising:
a processor; and
	memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising:
receiving data specifying a current user location, wherein the current user location corresponds to a location of the mobile computing device;
receiving data specifying a destination location to which the user is traveling, wherein the data specifying the destination location to which the user is traveling is received from an autonomous vehicle;
detecting a direction of the user at the current user location relative to the destination location, wherein the direction of the user at the current user location relative to the destination location is detected at least in part based on an orientation of the headphones;
generating a spatial audio signal based on the direction of the user at the current user location relative to the destination location; and
controlling the headphones to output the directional sound wave based on the spatial audio signal, wherein controlling the headphones to output the directional sound wave based on the spatial audio signal comprises controlling an intensity of the directional sound wave outputted by the headphones based on a distance from the current user location to the destination location. 

8.	A method performed by a mobile computing device in communication with headphones that output a directional sound wave, the method comprising:
receiving data specifying a current user location, wherein the current user location is a location of the mobile computing device; 
receiving data specifying a destination location to which the user is traveling, wherein the data specifying the destination location to which the user is traveling is received from an autonomous vehicle;
detecting a direction of the user at the current user location relative to the destination location, wherein the direction of the user at the current user location relative to the destination location is detected at least in part based on an orientation of the headphones;
generating a spatial audio signal based on the direction of the user at the current user location relative to the destination location; and
controlling the headphones to output the directional sound wave based on the spatial audio signal, wherein controlling the headphones to output the directional sound wave based on the spatial audio signal comprises controlling the headphones to change a frequency of beeps included as part of the directional sound wave outputted by the headphones based on a distance from the current user location to the destination location.

14.	A mobile computing device comprising:
	a computer-readable storage medium that comprises instructions that, when executed by one of more processors, cause the one or more processors to perform actions comprising:
receiving data specifying a current user location, wherein the current user location corresponds to a location of the mobile computing device; 
receiving data specifying a location of an autonomous vehicle to which the user is traveling, wherein the data specifying the destination location to which the user is traveling is received from an autonomous vehicle;
 detecting a direction of the user at the current location relative to the location of the autonomous vehicle to which the user is traveling, wherein the direction of the user at the current location relative to the location of the autonomous vehicle is detected at least in part based on an orientation of headphones in communication with the mobile computing device;
generating a spatial audio signal based on the direction of the user at the current user location relative to the location of the autonomous vehicle to which the user is traveling; and
controlling the headphones to output a directional sound wave based on the spatial audio signal, wherein controlling the headphones to output the directional sound wave based on the spatial audio signal comprises controlling a frequency of beeps included as part of the directional sound wave outputted by the headphones based on a distance from the current user location to the location of the autonomous vehicle.
1. A mobile computing device configured to cause an audio device to output a directional sound wave, the mobile computing device comprising: a processor; and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising: 

receiving data specifying a destination to which a user of the mobile computing device is traveling, 
wherein the user is to follow a non-linear travel path to the destination; and as the user travels to the destination along the non-linear travel path:




detecting an orientation of the user relative to the destination; 




and controlling the audio device to output the directional sound wave based on the orientation of the user relative to the destination, wherein the directional sound wave continues to be directed to the destination as the user travels along the non-linear travel path.

14. A method performed by a mobile computing device in communication with an audio device, the audio device configured to output a directional sound wave, the method comprising: receiving data specifying a destination to which a user of the mobile computing device is traveling, wherein the user is to follow a non-linear travel path to the destination; and as the user travels to the destination along the non-linear travel path: detecting an orientation of the user relative to the destination; and controlling the audio device to output the directional sound wave based on the orientation of the user relative to the destination, wherein the directional sound wave continues to be directed to the destination as the user travels along the non-linear travel path.

20. A method performed by a mobile computing device in communication with an audio device, the audio device configured to output a directional sound wave, the method comprising: receiving a non-linear travel path, wherein a user of the mobile computing device travels along the non-linear travel path to a destination; and as the user travels to the destination along the non-linear travel path: detecting an orientation of the user relative to the destination; and controlling the audio device to output the directional sound wave based on the orientation of the user relative to the destination, wherein the directional sound wave continues to be directed to the destination as the user travels along the non-linear travel path.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-11, 13-14, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smus (US 9464912) in view of Lee (US 2008/0215239).

Regarding claim 1, Smus teaches A mobile computing device configured to cause an audio device to output a directional sound wave (Smus Col 3 Lines 49-62, “spatialized playback…directional playback state”), the mobile computing device comprising: a processor; and memory that stores instructions that, when executed by the processor, cause the processor to perform acts (Smus Col 10, lines 39-65) comprising: receiving data specifying a destination to which a user of the mobile computing device is traveling (Smus figure 1B, Col 4 lines 5-13, “The user can input…the destination as the theater 162”), wherein the user is to follow a non-linear travel path to the destination (Smus figure 1B, Waypoints 1-4 from home to theatre is not linear); and as the user travels to the destination along the non-linear travel path (Smus figure 1B, Waypoints 1-4 from home to theatre is not linear): detecting an orientation of the user relative to the destination (Smus figure 1b and Col 6 lines 18-25, “given the user’s current position, the system 100 determines the theater 162 is located in the direction of the line 155”), however does not explicitly teach controlling the audio device to output the directional sound wave based on the orientation of the user relative to the destination, wherein the directional sound wave continues to be directed to the destination as the user travels along the non-linear travel path.

Lee teaches controlling the audio device to output (Lee figure 7C, and ¶0081, “A 3D sound having directivity is formed according to the sound angle .theta. which changes when the mobile vehicle changes direction”)the directional sound wave based on the orientation of the user relative to the destination (Lee figure 7c and ¶0081, “the sound angle of the destination is set using an angle difference .theta. between a straight line direction from the current location 732 and 736 of the mobile vehicle to a destination 770 and the current proceeding direction of the mobile vehicle”), wherein the directional sound wave continues to be directed to the destination (Lee figure 7B, and ¶0079) as the user travels along the non-linear travel path (Lee figure 7C, path from current location 732 to 770 is not linear).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee to improve the known device of Smus to achieve the predictable result of frequently notifying the user of the current location and the necessary direction to reach the destination.

Regarding claim 4, Smus in view of Lee teaches wherein the directional sound wave comprises music (Smus Column 5 lines 25-27, “modify the playback of the audio media to only play in the left ear of the headphones” and Col 3 lines 5-13, “audio media may be…music”).

Regarding claim 6, Smus in view of Lee teaches wherein the orientation of the user relative to the destination is detected at least in part based on an orientation of the audio device (Lee figure 7c).

Regarding claim 7, Smus in view of Lee teaches wherein the orientation of the user relative to the destination (Smus figure 1B,  and Col 3 lines 20-34) is detected at least in part based on an orientation of the mobile computing device (Smus figure 1B,  when user approaches waypoint 4, the orientation of the mobile device will direct him to turn right to reach the theatre 162).

Regarding claim 8, Smus in view of Lee teaches wherein the orientation of the user relative to the destination is detected at least in part based on a tracked trajectory of motion of the user (Smus figure 1B, Col 4 lines 54-60 “user has not reached waypoint 1 at the intersection…determines that the user is to continue along the current navigational course. For example, each determination that a change is not required to the current navigational course,” Col 5 lines 15-27).

Regarding claims 9 and 16, Smus in view of Lee teaches wherein the directional sound wave comprises a vocal navigational cue (Lee ¶0081, “guidance voice”).

Regarding claim 10, Smus in view of Lee teaches wherein the audio device comprises headphones linked to the mobile computing device (Smus figure 1A).

Regarding claims 11 and 19, Smus in view of Lee teaches converting two-dimensional audio data into three-dimensional audio data based on the orientation of the user relative to the destination (Smus Column 5 lines 25-27, “modify the playback of the audio media to only play in the left ear of the headphones”), wherein the directional sound wave comprises the three-dimensional audio data (Smus Column 5 lines 22-27, “change from non-directional playback state to the directional playback state”).

Regarding claims 13 and 17, Smus in view of Lee teaches receiving data specifying a current location of the mobile computing device as the user travels to the destination along the non-linear travel path, wherein the current location of the mobile computing device corresponds to a current location of the user (Smus figure 1b and Col 4 lines 35-42, “the user device can determine current geographical location 164 and current navigational heading 166”); wherein the audio device is controlled to output the directional sound wave further based on the current location of the user as the user travels to the destination along the non-linear travel path (Smus figure 1b and Col 4 lines 35-42, “determine whether a change to the current navigational course is necessary”).

Regarding claim 14, Smus in view of Lee teaches A method performed by a mobile computing device in communication with an audio device (Smus figure 1A), the audio device configured to output a directional sound wave (Smus Col 3 Lines 49-62, “spatialized playback…directional playback state”), the method comprising: receiving data specifying a destination to which a user of the mobile computing device is traveling (Smus figure 1B, Col 4 lines 5-13, “The user can input…the destination as the theater 162”), wherein the user is to follow a non-linear travel path to the destination (Smus figure 1B, Waypoints 1-4 from home to theatre is not linear); and as the user travels to the destination along the non-linear travel path (Smus figure 1B, Waypoints 1-4 from home to theatre is not linear): detecting an orientation of the user relative to the destination (Smus figure 1b and Col 6 lines 18-25, “given the user’s current position, the system 100 determines the theater 162 is located in the direction of the line 155”), however does not explicitly teach controlling the audio device to output the directional sound wave based on the orientation of the user relative to the destination, wherein the directional sound wave continues to be directed to the destination as the user travels along the non-linear travel path.

Lee teaches controlling the audio device to output (Lee figure 7C, and ¶0081, “A 3D sound having directivity is formed according to the sound angle .theta. which changes when the mobile vehicle changes direction”) the directional sound wave based on the orientation of the user relative to the destination (Lee figure 7c and ¶0081, “the sound angle of the destination is set using an angle difference .theta. between a straight line direction from the current location 732 and 736 of the mobile vehicle to a destination 770 and the current proceeding direction of the mobile vehicle”), wherein the directional sound wave continues to be directed to the destination (Lee figure 7B, and ¶0079)  as the user travels along the non-linear travel path (Lee figure 7C, path from current location 732 to 770 is not linear).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee to improve the known device of Smus to achieve the predictable result of frequently notifying the user of the current location and the necessary direction to reach the destination.

Regarding claim 20, Smus teaches A method performed by a mobile computing device in communication with an audio device (Smus figure 1A), the audio device configured to output a directional sound wave (Smus Col 3 Lines 49-62, “spatialized playback…directional playback state”), the method comprising: receiving a non-linear travel path (Smus figure 1B, Col 4 lines 5-13, “The user can input…the destination as the theater 162”), wherein a user of the mobile computing device travels along the non-linear travel path to a destination (Smus figure 1B, Waypoints 1-4 from home to theatre is not linear); and as the user travels to the destination along the non-linear travel path: detecting an orientation of the user relative to the destination (Smus figure 1b and Col 6 lines 18-25, “given the user’s current position, the system 100 determines the theater 162 is located in the direction of the line 155”), however does not explicitly teach controlling the audio device to output the directional sound wave based on the orientation of the user relative to the destination, wherein the directional sound wave continues to be directed to the destination as the user travels along the non-linear travel path.

Lee teaches controlling the audio device to output (Lee figure 7C, and ¶0081, “A 3D sound having directivity is formed according to the sound angle .theta. which changes when the mobile vehicle changes direction”) the directional sound wave based on the orientation of the user relative to the destination (Lee figure 7c and ¶0081, “the sound angle of the destination is set using an angle difference .theta. between a straight line direction from the current location 732 and 736 of the mobile vehicle to a destination 770 and the current proceeding direction of the mobile vehicle”), wherein the directional sound wave continues to be directed to the destination (Lee figure 7B, and ¶0079) as the user travels along the non-linear travel path (Lee figure 7C, path from current location 732 to 770 is not linear).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee to improve the known device of Smus to achieve the predictable result of frequently notifying the user of the current location and the necessary direction to reach the destination.

Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smus (US 9464912) in view of Lee (US 2008/0215239) in further view of Na (US 2015/0018038).

Regarding claims 2 and 18, Smus in view of Lee does not explicitly teach wherein controlling the audio device to output the directional sound wave further comprises controlling a volume of the directional sound wave outputted by the audio device based on a distance from a current location of the user to the destination.

Na teaches wherein controlling the audio device to output the directional sound wave further comprises controlling a volume of the directional sound wave outputted by the audio device based on a distance from a current location of the user to the destination  (Na ¶0057, “the control unit 160 sets the volume of sound output from the directional speaker 121 based on the information on the relative location. The control unit 160 can set the volume of sound output from the directional speaker 121 based on the distance between the target location and the sound output apparatus 100”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Na to improve the known device of Smus in view of Lee to achieve the predictable result of increasing the user’s awareness of their location relative to a target location.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smus (US 9464912) in view of Lee (US 2008/0215239) in further view of Plocher (US 2011/0276264).

Regarding claims 3, Smus in view of Lee does not explicitly teach wherein controlling the audio device to output the directional sound wave further comprises controlling a frequency of beeps included as part of the directional sound wave outputted by the audio device based on a distance from the current user location to the destination location.

Plocher teaches wherein controlling the audio device to output the directional sound wave further comprises controlling a frequency of beeps included as part of the directional sound wave outputted by the audio device based on a distance from a current location of the user to the destination (Plocher ¶0030, “a different volumes and/or tempos (e.g., beeps) may be used to indicate various distances from a waypoint”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Plocher to improve the known device of Smus to achieve the predictable result of further assistance in guidance and navigation using 3D audio (Plocher ¶0002).

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smus (US 9464912) in view of Lee (US 2008/0215239) in further view of Motoyama (US 2009/0079591).

Regarding claim 12, Smus in view of Lee does not explicitly teach wherein the data specifying the destination to which the user is traveling is received from an autonomous vehicle.

Motoyama teaches wherein the data specifying the destination to which the user is traveling is received from an autonomous vehicle (Motoyama ¶0046, “retrieves the latest vehicle position” and ¶0036 “person 12 is attempting to locate his vehicle 13 in a parking lot by using his mobile device 20” and ¶0047 “record the present location sent by the vehicle,” Examiner takes official notice that autonomous vehicles are well known in the art. It would have been obvious for an autonomous vehicle to implement the techniques of Motoyama to send location information of the vehicle).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Motoyama to improve the known device of Smus in view of Lee to achieve the predictable result of quickly locating the vehicle of a user.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if a terminal disclaimer is filed to overcome the double patenting rejection(s) set forth in this office action because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “controlling the audio device to output a supplemental navigational cue specifying a direction to a next vertex along the non-linear travel path based on a current location of the user” in combination with all other limitations in the claim(s) as defined by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652